DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and prosecuted.
Response to Arguments
Applicant's arguments filed 8 December 2020 have been fully considered but they are not persuasive. Applicant contends the prior art of record fails to teach multiple aspects of the invention. The Examiner respectfully disagrees.
Applicant provides multiple arguments, which will be addressed in turn. First, Applicant contends the prior art fails to teach where the virtual control is not visible, i.e., without visual feedback. However, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “without visual feedback” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Additionally, the Applicant does not define what “a desired quantity” is within the claims. In fact, Applicant explicitly states within the original disclosure, “the desired quantity may be any one of . . . backlight level, screen brightness, picture contrast, picture sharpness, colour or tint, and picture size[.]” Any change in one of the desired quantity 
Second, Applicant alleges the prior art reference Smith fails to teach “displacement” of the touch screen. In Applicant’s arguments, they attempt to define displacement as “a vector quantity comprising both the distance travelled and the direction of travel.” However, that language is not provided within the claims. Merriam-Webster defines displacement as, “the difference between the initial position of something (such as a body or geometric figure) and any later position.” Thus, all that needs to happen for displacement to occur is for the touch to start at one location and end at another. Smith notes the force sensing device may utilize resistive sensing technology in [0040] and [0042]-[0043], which, as noted in [0041], causes the electrodes to move closer together when a force is exerted on the device. Under the broadest reasonable interpretation, the electrodes moving from an initial position to another position is displacement. Thus, utilizing the common and notoriously well-known definition of displacement, Smith teaches this limitation.
Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner has specifically provided a rational directly from the secondary reference Israr incorporating it into Smith would allow the user to feel a different tactile feedback when using the device. Thus, Applicant’s argument regarding a lack of teaching or suggesting the combination is not considered persuasive.
Fourth, Applicant argues the prior art reference Smith teaches away from the instant application. When determining whether a reference teaches away, MPEP 2143 states, “[t]he Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007). Additionally, MPEP 2141.02 states, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Thus, the prior art references necessarily must “criticize, discredit or otherwise discourage the solution claimed.” The references provided by the Examiner do not recite any language required to support a teaching away argument.
Fifth, Applicant contends “there is no consideration given in Smith at all of avoiding any visual feedback to the user[.]” As noted above, the Applicant’s own original disclosure does not support for explicit lack of any visual feedback as currently claimed. 
Additionally, as noted above, Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “without visual feedback” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Sixth, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Seventh, Applicant contends the prior art reference Israr fails to teach the displacement of the touch. However, as noted above, Merriam-Webster defines displacement as, “the difference between the initial position of something (such as a Figs. 4A-4C, which are referenced in [0061] and [0064], show how the user’s finger moves across the display and the tactile sensation provided to the user can be changed. Additionally, [0063] of Israr specifically notes the digit of the user slides across the touch surface and a tactile sensation is perceived by the digit in response to the sliding motion. Thus, Applicant’s argument is not considered persuasive.
Eight, Applicant argues the prior art reference Israr teaches away from the instant application. When determining whether a reference teaches away, MPEP 2143 states, “[t]he Federal Circuit’s discussion in ICON also makes clear that if the reference does not teach that a combination is undesirable, then it cannot be said to teach away. An assessment of whether a combination would render the device inoperable must not "ignore the modifications that one skilled in the art would make to a device borrowed from the prior art." In re ICON Health & Fitness, Inc., 496 F.3d 1374, 83 USPQ2d 1746 (Fed. Cir. 2007). Additionally, MPEP 2141.02 states, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Thus, the prior art references necessarily must “criticize, discredit or otherwise discourage the solution claimed.” The references provided by the Examiner do not recite any language required to support a teaching away argument.
Finally, Applicant contends the prior art reference Chhabra fails to teach invisibility. As noted above, the Applicant’s own original disclosure does not support for 
In summary, first, Applicant does not explicitly claim the type of displacement argued in the Remarks. Based on the broadest reasonable interpretation and the common definition of displacement, both the prior art reference Smith and Israr teach this limitation. Second, the absence of visual feedback to the user is located in the preamble of the claim and thus, is not given patentable weight with respect to claim construction. Further, Applicant’s own explicit definitions of what a desired quantity can be are diametrically opposed to what is being argued in the Remarks. Altering the “backlight level, screen brightness, picture contrast, picture sharpness, colour or tint, 
As such, Applicant’s arguments are not considered persuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, US PG-Pub 2017/0052622, hereinafter Smith, in view of Israr et al., US PG-Pub 2012/0327006, hereinafter Israr.
Regarding Claim 1, Smith teaches a haptic control device for controlling a desired quantity without visual feedback (Abstract), the device at least comprising: 
a touch-sensitive display screen (display 120); 
a pressure measuring device (force sensing device 210) to measure an amount of pressure applied by a user to the touch-sensitive display screen (Fig. 2, and corresponding descriptions; [0040]) and a displacement of the applied pressure on the touch-sensitive display screen ([0040]-[0043]); 
calculating means (low pass filters 220, 230) to determine if the applied pressure exceeds a predetermined threshold value (Fig. 3, and corresponding descriptions; [0044]-[0058]); 
adjustment means (event determination module 240) controlled by the calculating means to alter the desired quantity in dependence on the displacement of Fig. 3, and corresponding descriptions; [0044]-[0058]); and 
a haptic actuator (one of more haptic actuators 540) controlled by the calculating means ([0089]).
However, Smith does not explicitly teach the haptic actuator controlled to adjust surface friction of the touch-sensitive display screen in dependence on the displacement of the applied pressure measured by the pressure measuring device.
Israr teaches the haptic actuator controlled to adjust surface friction of the touch-sensitive display screen in dependence on the displacement of the applied pressure measured by the pressure measuring device (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the surface friction adjustment taught by Israr into the device taught by Smith in order to allow the user to feel different tactile feedback when using the device (Israr: [0078]-[0081]), thereby providing a unique user experience.
Regarding Claim 2, Smith, as modified by Israr, teaches a haptic control device according to claim 1, wherein the pressure measuring device at least comprises a pressure sensing layer (Smith: strain sensitive structure 430) additional to the touch-sensitive display screen (Smith: Fig. 4, and corresponding descriptions).
Regarding Claim 3, Smith, as modified by Israr, teaches a haptic control device according to claim 1, wherein the haptic actuator at least comprises an electrovibration device (Smith: [0089]; Israr: [0115]
Regarding Claim 4, Smith, as modified by Israr, teaches an electronic device comprising at least a haptic control device according to claim 1 (See Rejection of Claim 1 above).
Regarding Claim 5, Smith teaches a method ([0005]) of controlling a desired quantity via a touch-sensitive display screen (display 120), the method at least comprising: 
maintaining the desired quantity invisible via the touch-sensitive display screen (Fig. 3, and corresponding descriptions; [0044]-[0058]); 
setting a predetermined pressure threshold value (Fig. 3, and corresponding descriptions; [0044]-[0058]); 
measuring a pressure applied by a user to the touch-sensitive display screen (Fig. 3, and corresponding descriptions; [0044]-[0058]); 
determining if the applied pressure exceeds the predetermined threshold value (Fig. 3, and corresponding descriptions; [0044]-[0058]); 
if the applied pressure exceeds the predetermined threshold value, setting a surface friction of the touch-sensitive display screen to a first value (Fig. 3, and corresponding descriptions; [0044]-[0058]) and measuring a subsequent displacement of the applied pressure on the touch-sensitive display screen (Fig. 3, and corresponding descriptions; [0044]-[0058]).
However, Smith does not explicitly teach determining a direction in which the applied pressure moves; 
if the applied pressure moves in a first direction, adjusting the desired quantity by a first amount depending on the displacement of the applied pressure, and adjusting the 
Israr teaches determining a direction in which the applied pressure moves (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided); 
if the applied pressure moves in a first direction, adjusting the desired quantity by a first amount depending on the displacement of the applied pressure (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided), and adjusting the surface friction to a second value depending on the displacement of the applied pressure (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the directional pressure as taught by Israr into the device taught by Smith in order to allow the user to feel different tactile feedback when using the device (Israr: [0078]-[0081]), thereby providing a unique user experience.
Regarding Claim 6, Smith, as modified by Israr, teaches a method according to claim 5, further comprising: 
if the applied pressure moves in a second direction different from the first direction, adjusting the desired quantity by a second amount depending on the displacement of the applied pressure (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided), and adjusting the surface friction to a third value depending on the displacement of the applied Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided).
Regarding Claim 7, Smith, as modified by Israr, teaches a method according to claim 6, wherein the second direction is opposite to the first direction (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082]).
Regarding Claim 8, Smith, as modified by Israr, teaches a method according to claim 7, wherein the first and second directions are along a substantially straight line (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], [0086]), thereby creating a virtual slider on the touch-sensitive display screen (Israr: [0086]).
Regarding Claim 10, Smith, as modified by Israr, teaches a method according to any one of claim 5, wherein if the desired quantity is decreased, the surface friction is decreased (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided), whereas if the desired quantity is increased, the surface friction is increased (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided).
Regarding Claim 11, Smith, as modified by Israr, teaches a method according to any one of claim 5, wherein the surface friction is adjusted linearly in proportion to the displacement of the applied pressure (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided).
Regarding Claim 12, Smith, as modified by Israr, teaches a method according to any one of claim 5, wherein the surface friction is maintained at the first value until the displacement of the applied pressure reaches a transition point (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided), Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], describing the different textures provided).
Regarding Claim 13, Smith, as modified by Israr, teaches a method according to any one of claim 5, further comprising generating a sound in dependence on the displacement of the applied pressure (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], [0105]).
Regarding Claim 14, Smith, as modified by Israr, teaches a method according to any one of claim 5, further comprising displaying screen content generated by an application on the touch-sensitive display screen uninterrupted by controlling the desired quantity via the touch-sensitive display screen (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], [0085]-[0092]).
Regarding Claim 15, Smith, as modified by Israr, teaches a method according to any one of claim 5, wherein the desired quantity is any one of audio volume, audio tone, backlight level, screen brightness, picture contrast, picture sharpness, colour or tint, and picture size (Israr: Figs. 5A-9, and corresponding descriptions; [0058]-[0082], [0085]-[0092]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Smith, as modified by Israr, as applied to claim 7 above, and further in view of Chhabra, US PG-Pub 2014/0267135, hereinafter Chhabra.
Regarding Claim 9, Smith, as modified by Israr, teaches a method according to claim 7, wherein the first direction is counterclockwise and the second direction is clockwise. 

Chhabra teaches creating a virtual knob on the touch-sensitive display screen (Chhabra: [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the knob taught by Chhabra into the device taught by Smith, as modified by Israr, in order to manipulate and interact with the display (Chhabra: [0048]), thereby providing a more unique user experience.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627